Citation Nr: 9900974	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-49 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a February 1976 rating decision, in awarding a 90 
percent disability evaluation for defective vision, involved 
clear and unmistakable error (C&UE). 



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to July 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that a February 1976 rating decision, the 
narrative of which makes reference to visual field loss, 
involved C&UE inasmuch as visual field loss testing in 
accordance with 38 C.F.R. § 4.76, the results of which may 
have justified a rating in excess of the 90 percent 
evaluation assigned in the February 1976 rating decision, was 
not conducted.  He adds that subsequent rating decisions 
assigning less than a 100 percent rating for defective 
vision, entered in July 1984 and May 1992, may have, for the 
same reason, involved C&UE.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim of whether a 
February 1976 rating decision, in awarding a 90 percent 
disability evaluation for defective vision, involved C&UE, is 
without legal merit.


FINDING OF FACT

The lone allegation of error, relative to whether a February 
1976 rating ision, in awarding a 90 percent disability 
evaluation for defective vision, involved C&UE, does not 
comprise a legally cognizable claim of C&UE.  

CONCLUSION OF LAW

A February 1976 rating decision, in awarding a 90 percent 
disability evaluation for defective vision, did not involve 
C&UE.  38 U.S.C.A. § 7105 (West 1991);  38 C.F.R. § 3.105(a) 
(1998); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision entered in February 1976, the RO awarded 
a 90 percent rating for defective vision, effective from 
October 1, 1970.  The veteran did not file a Notice of 
Disagreement within one year of notice of that decision, and 
thus, such determination became final.  See 38 U.S.C.A. 
§ 7105.  A final decision is accepted as correct in the 
absence of C&UE.  See 38 C.F.R. § 3.105(a).  However, the 
veteran has asserted that the February 1976 rating decision 
involved C&UE, and this is a matter for appellate 
determination.

In asserting that the February 1976 rating decision, in 
awarding a 90 percent disability evaluation for defective 
vision, involved C&UE, the veteran points out that while the 
narrative of such rating decision makes reference to visual 
field loss, visual field loss testing in accordance with 
38 C.F.R. § 4.76, the results of which may have justified a 
rating in excess of the 90 percent evaluation assigned in the 
February 1976 rating decision, was not conducted.  He avers 
that the ROs failure to procure such testing therefore 
comprised C&UE.  However, even ignoring the consideration 
that the provisions of 38 C.F.R. § 4.76 were not enacted 
until 1978 (see 43 Fed. Reg. 45352 (October 2, 1978)), the 
Board would emphasize that any omission on VAs part to 
procure an examination or evaluation of a given nature merely 
gives rise to an incomplete, rather than an incorrect, record 
and that, of more salient import, such breach of a duty to 
assist cannot, in any event, form the basis for a claim of 
C&UE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  
As to the veterans remaining observation that subsequent 
rating decisions assigning less than a 100 percent rating for 
defective vision, entered in July 1984 and May 1992, may 
have, for the same reason, involved C&UE, the Board would 
merely point out, in passing, that, although the present 
appeal only involves the unappealed February 1976 rating 
decision, the same rationale (with respect to C&UE) advanced 
above relative to such (i.e., February 1976) rating decision 
pertains to those entered in July 1984 and November 1992.  

In order to reasonably raise a claim of C&UE, a claimant must 
identify the alleged error with specificity.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  Moreover, unless the alleged 
error is the kind of error that, if true, would be C&UE on 
its face, the claimant must provide persuasive reasons as to 
why one would be compelled to reach the conclusion that the 
result would have been manifestly different but for the 
alleged error.  Id.  If reasonable minds could come to 
different conclusions in the decision which is claimed to be 
erroneous, then that decision is not subject to a claim of 
C&UE. Id. In other words, if the error alleged is not the 
type of error that, if true, would be C&UE on its face; or if 
the claimant is only asserting disagreement with how the RO 
evaluated the facts before it; or if the claimant has only 
alleged a failure on the part of VA to fulfill its duty to 
assist; or if the claimant has not expressed with specificity 
how the application of cited laws and regulations would 
dictate a "manifestly different" result, then the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

In light of the reasoning advanced above relative to the 
veterans above-cited allegation of error bearing on the 
pertinent aspect (i.e., that pertaining to the award of a 90 
percent disability evaluation for defective vision) of the 
February 1976 rating decision, and since the law rather than 
the evidence is dispositive of the resolution of this issue 
of appeal, the claim of whether such rating decision, in 
awarding a 90 percent disability evaluation for defective 
vision, involved C&UE, is without legal merit and is, 
accordingly, denied.  See Sabonis, supra. 


ORDER

A February 1976 rating decision, in awarding a 90 percent 
disability evaluation for defective vision, did not involve 
clear and unmistakable error.  The appeal is denied.

		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
